UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC Form 10-Q QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter EndedMarch 31, Commission File Number: 000-32849 RUDY NUTRITION (Exact name of small business issuer as specified in its charter) Nevada 11-2751630 (State of incorporation) (IRS Employer ID No.) P.O. Box 93507, Las Vegas, NV (Address of principal executive office) (866) 783-9738 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” and “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The number of shares outstanding of registrant’s common stock, par value $0.001 per share, as of March 31, 2008, was 63,546,000. Table of Contents Rudy Nutrition and Subsidiaries Index Page PART I FINANCIAL INFORMATION (Unaudited) Item 1: Condensed Consolidated Balance Sheets as of March 31, 2008 and June 30, 2007 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and2007 4 Condensed Consolidated Statements of Operations for the nine months ended March 31, 2008 and2007 5 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2008 and2007 6 Notes to Condensed Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T: Controls and Procedures 18 PART II OTHER INFORMATION Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6: Exhibits 19 Table of Contents PART1:FINANCIAL INFORMATION MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Rudy Nutrition and Subsidiary We have reviewed the accompanying condensed consolidated balance sheet of Rudy Nutrition and Subsidiary as of March 31, 2008, and the related condensed consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the three-month period ended March 31, 2008. These interim financial statements are the responsibility of the Corporation’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists of principally applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las
